Citation Nr: 0602656	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for lumbar spondylosis.

3.  Entitlement to service connection for residuals of 
radiation exposure.


REPRESENTATION

Veteran represented by:	E. Cook


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

On his March 2004 VA Form 9, the veteran requested a hearing 
before a member of the traveling section of the Board.  In a 
subsequent March 2004 correspondence, he indicated his desire 
to withdraw his request.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2005).  

In November 2005, the veteran's representative was provided 
an opportunity to furnish argument on behalf of the veteran.  
To date, the representative has not responded.  Thus, the 
Board will proceed with the adjudication of this appeal.

On another matter, in an August 2004 correspondence, the 
veteran expressed a desire to file a claim of entitlement to 
service connection for a right shoulder disorder.  This issue 
has not been adjudicated by the RO.  The issue is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A left knee disorder did not originate in service or 
within one year thereafter, and is not related to any 
incident of service.

2.  Lumbar spondylosis did not originate in service or within 
one year thereafter, and is not related to any incident of 
service.

3.  The veteran did not participate in a radiation-risk 
activity.

4.  The veteran currently does not have any residuals of 
radiation exposure.  


CONCLUSION OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Lumbar spondylosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of radiation exposure were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
March 2002 letter, issued prior to the initial AOJ decision, 
VA informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection.  
The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence.  Lastly, the letter 
asked him to send information describing any additional 
evidence or the evidence itself.  Thus, as a practical 
matter, the Board finds that the veteran has been asked to 
submit any evidence in his possession that pertains to his 
claims.  Additionally, in a separate March 2002 letter, VA 
informed the veteran that exposure to radiation in itself is 
not a disability and asked him to identify the nature of the 
disability for which he is claiming as a result of such 
exposure.

In addition, VA provided the veteran with a copy of the 
appealed July 2003 rating decision and February 2004 
statement of the case.  These documents provided notice of 
the law and governing regulations, and the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of limited 
service records, post-service VA medical records, a VA 
examination report, and statements made by the veteran in 
support of his claims.  Additionally, in light of the Board's 
finding that the veteran currently does not have any 
residuals of radiation exposure, the Board concludes that VA 
will discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

The Board notes that his service medical records are not of 
record.  In this regard, the Board observes that, in cases 
where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The record reflects that the RO asked the veteran to 
furnish any service medical records in his possession and 
informed him that his service medical records could not be 
located.  The Board also notes that the National Personnel 
Records Center (NPRC) stated that an extensive and thorough 
search was conducted but the veteran's military personnel 
folder could not be located.  NPRC concluded that the records 
either do not exist or that further efforts to locate them 
would be futile.  Thus, the Board observes that the veteran's 
service medical records are not available.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for certain diseases 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(d)(1).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

The term radiation-risk activity means: (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (C) 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946; and (D)(1) service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, if, during such 
service the veteran: (i) was monitored for each of the 250 
days of such service through the use of dosimetry badges for 
exposure at the plant of the external parts of veteran's body 
to radiation; or (ii) served for each of the 250 days of such 
service in a position that had exposures comparable to a job 
that is or was monitored through the use of dosimetry badges; 
or (2) service before January 1, 1974, on Amchitka Island, 
Alaska, if, during such service, the veteran was exposed to 
ionizing radiation in the performance of duty related to the 
Long Shot, Milrow, or Cannikin underground nuclear tests.  38 
C.F.R. § 3.309(d)(3)(ii).

Left Knee Disorder

The Board observes that the veteran's service medical records 
are unfortunately unavailable.  As such, the Board is unable 
to verify that the veteran was treated for an in-service 
injury to the left knee.  The veteran has not otherwise 
provided credible evidence that he suffered an injury to his 
left knee in service.  

The Board notes that a January 2001 VA treatment note 
reflects that the veteran was told that he had chondromalacia 
in the left knee in service.  In this regard, the Board 
observes that the veteran's account of what a physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Furthermore, as noted above, the Board observes that 
his service medical records are not of record to corroborate 
this account.  

Similarly, an October 2002 VA examination report reflects 
that the veteran injured his left knee in service and that he 
has had progressive worsening of the knee since that time.  
However, the Board observes that this statement appears to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating his current left knee disorder to service.  
In this regard, the Board observes that a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, the record fails to show that the veteran's left 
knee disorder manifested to a compensable degree during the 
one-year presumptive period under 38 C.F.R. § 3.307.  In this 
regard, the veteran has not submitted any medical records 
dated to within one year after discharge.  Moreover, the 
first medical evidence of a left knee disorder is the above 
VA treatment noted dated January 2001, which is many years 
after discharge.  

The Board acknowledges the veteran's contention that his left 
knee disorder is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, without an in-service incurrence of an injury to the 
left knee, service connection for a left knee disorder is not 
warranted.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spondylosis

As discussed above, the veteran's service medical records are 
unfortunately unavailable.  Thus, the Board is unable to 
verify that the veteran was treated for an in-service injury 
to his back.  The veteran has not otherwise provided credible 
evidence that he suffered an injury to his back in service.  

The Board notes that a January 2001 VA treatment note 
reflects that he has had mild low back pain for several years 
and that it started in service.  Similarly, the Board notes 
that the October 2002 VA examination report reflects that the 
veteran injured his low back while doing heavy lifting in 
service.  However, the Board observes that these statements 
appear to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating his current lumbar spondylosis to 
service.  In this regard, the Board again observes that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore, supra.  

The Board also notes that the October 2002 VA examination 
report reflects the examiner's opinion that it is as likely 
as not that the veteran's lumbar spondylosis stems from the 
trauma he sustained in service.  The Board reiterates that 
the record contains no evidence of an in-service injury to 
the back.  In this regard, the Board observes that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  

Furthermore, the record fails to show that the veteran's 
lumbar spondylosis manifested to a compensable degree during 
the one-year presumptive period under 38 C.F.R. § 3.307.  In 
this regard, the veteran has not submitted any medical 
records dated to within one year after discharge.  Moreover, 
the first medical evidence of a back disorder is the above VA 
treatment noted dated January 2001, which is many years after 
discharge.

The Board acknowledges the veteran's contention that his 
lumbar spondylosis is related to service.  The Board again 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones, supra; Espiritu, supra.  

In sum, without an in-service incurrence of an injury to the 
back, service connection for lumbar spondylosis is not 
warranted.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for lumbar spondylosis.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Residuals of Radiation Exposure

The veteran contends, in essence, that he has residuals of 
radiation exposure.  He asserts that was exposed to ionizing 
radiation from a radar unit.

After review, the Board finds that the veteran did not 
participate in a radiation-risk activity as defined in 38 
C.F.R. § 3.309(d)(3)(ii).  In this regard, the Board notes 
that exposure to a radar unit is not listed under the above 
regulation.  Thus, presumptive service connection for 
disability due to exposure to ionizing radiation is not 
warranted under 38 C.F.R. § 3.309(d).  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, the veteran has not presented competent medical 
evidence of any current residuals of radiation exposure.  In 
this regard, the Board observes that there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, service connection is not warranted on a 
direct basis or via a presumption for a chronic disease.

The Board acknowledges the veteran's contentions that was 
exposed to ionizing radiation in service and that he has 
residuals of radiation exposure.  The Board again observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for residuals of radiation exposure.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

Service connection for a left knee disorder is denied.

Service connection for lumbar spondylosis is denied.

Service connection for residuals of radiation exposure is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


